ORDER

Considering the Motion for Reinstatement from Interim Suspension and for Consent Discipline,
IT IS HEREBY ORDERED that (1) Gerald J. Daigle, Jr. be and hereby is reinstated from interim suspension, (2) the request for discipline by consent be and hereby is remanded to the Disciplinary Board for further proceedings, and (3) the Clerk of Court be and hereby is directed to reinstate Gerald J. Daigle, Jr.’s name to the Roll of Attorneys licensed to practice in this State upon payment of all cost and fees and compliance with *500all Louisiana State Bar Association Articles and Rules.
BY THE COURT:
/s/ James L. Dennis JUSTICE